DETAILED ACTIONS
In this Office Action, original claims 1-9 filed on June 24th, 2019 were evaluated on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claim Objections
Claims 1-3 are objected to because of the following informalities: 
Claim 1, lines 10-11, the limitations “the first preset range” should apparently read --a
Claim 2 line 22, the limitation “module connected to the sensor and the processing module, having the driving module…” should apparently read --module connected to the sensor and the processing module, wherein the driving module…-- to be grammatically correct.
Claim 3 line 2-3, the limitations “in response to the first sensing signal and the second signal which do not match the first preset range” should apparently read --in response to the first sensing signal and the second signal not matching the first preset range.-- 
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“processing module” in claim 1;
“display module” in claim 1;
“driving module” in claim 2;
“alert unit” in claim 6 and 7;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure of the aforementioned claim limitations are as follows: 
The “processing module” is described as being connected to a sensor, display module, driving module and/or an alert unit (applicant specification paragraph 0012-0013 and 0017). However, the disclosure does not provide further structure to the processing module. 
The “display module” is described as being connected to the processing module (applicant specification paragraph 0012). However, the disclosure does not provide further structure to the display module.
The “driving module” is described as being connected to the processing module (applicant specification paragraph 0013). However, the disclosure does not provide further structure to the driving module. 
The “alert unit” is described as being connected to the processing module (applicant specification paragraph 0017). However, the disclosure does not provide further structure to the alert unit. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. any signal derived or calculated from the first sensing signal and/or the second sensing signal will be considered as being generated “according” to  those signals.
Further regarding claim 1, it is unclear what the limitation the term “match” and “matches” intends to impart in the claim limitation “determine whether both of the first sensing signal base line and second sensing signal base line match the first preset range” and “determine whether a blood pulse amplitude of the heartbeat pulse signal matches a second preset range”. It is unclear if the first and second sensing signal base line must have a certain range of values (for example reach a certain minimum and maximum) in order to “match” a first preset or second preset range, or if a signal must simply fall within a range of values in order to “match” a range. As a result, the scope of the claim is indefinite.
For purposes of examination, any signal which fall within a range of preset values will be considered to “match” a preset range.
Further regarding claim 1, the claim limitation “generate a heartbeat pulse signal according to the first sensing signal and second sensing signal matching the first preset range” in lines 11-12 renders the claim indefinite. As discussed in relation to previous claim limitations, it is unclear what limitation the term “according” and “matching” intends to imply in the context of the claim. Furthermore, it is unclear if the heartbeat pulse signal is only generated when the first sensing signal and second sensing signal match the first preset range, or if only values of the signal within the preset range are used to generate the heartbeat signal. As a result, the scope of the claim is indefinite. 
For purposes of examination, the claim will be read as if it were written “generate a heartbeat pulse signal from values of a first sensing signal and second sensing signal within the first preset range”.  
Further regarding claim 1, the claim limitation “record a pulse amplitude signal and a DC signal of the heartbeat pulse signal matching the second preset range” in lines 14-15 renders the claim indefinite. As discussed in relation to previous claim limitations, it is unclear what limitation the term “according” and “matching” intends to imply in the context of the claim. As a result, the scope of the claim is indefinite. 
For purposes of examination, the claim will be read as if it were written “record a pulse amplitude signal and a DC signal from the heartbeat pulse signal values within the second preset range”.
Further regarding claim 1, line 15 and 18 recites the term “DC” without specifying the meaning of the term. Since Applicant can be his/her own lexicographer, one cannot be certain what the term “DC” is intended to represent. As a result, the scope of the claim is rendered indefinite, as the exact meaning of “DC” is not defined. 
For purposes of examination, the term “DC” will be interpreted as “direct current”. 
Further regarding claim 1, at line 19 thereof, the claim limitations “the updated blood oxygen value” lacks sufficient antecedent basis. As a result, it is unclear whether or not “the updated blood oxygen value” is the same blood oxygen value generated from the pulse amplitude signal and DC signal, or if it is an entirely new, or different value. Consequently, the scope of the claim is indefinite. 
For purposes of examination, the limitation will be read as if it were written “an updated blood oxygen value”.  
Claims 2-9 are rejected by virtue of their dependency on the indefinite subject matter of claim 1.
Claims 2-3 have a similar recitation of a sensor emitting “the first sensing light source and second sensing light source” within a claim limitation and are further rendered indefinite by the limitation. 
Furthermore, regarding claim 2, the limitations “…receiving the first sensing signal…” at line 4 thereof and “…transmitting the first sensing signal and the second sensing signal…” at line 5 thereof render the claim indefinite. For example, it unclear which one of the “blood oxygen sensing device,” “driving module” and “processing module” performs the claimed “receiving” and/or “transmitting” functions.
For purposes of examination, the claim will be interpreted as if it were written “further comprising a driving module… wherein the driving module is configured to drive the sensor… receive the first sensing signal and the second sensing signal, and transmit the first sensing signal and the second sensing signal…”. 
Claim 3, 6 and 7 have a similar recitation of a signal “matching” a preset range within a claim limitation and are further rendered indefinite by the limitation. Claim 3 and 8 have a similar recitation of generating a signal or value “according” to another signal within a claim limitation, and are further rendered indefinite by the limitation. For purposes of examination, any signal that falls within a range of preset values will be considered as “matching” that range, and any signal or value that is derived or calculated from another signal will be considered as being generated “according” to the original signal.
Claims 3-5 are further rejected by virtue of their dependency on the indefinite subject matter of claim 2, and claims 4-5 are further rejected by virtue of their dependency on claim 3.
Regarding claim 4, the claim limitation “wherein the processing module records one of the pulse amplitude signals as an initial value” renders the claim indefinite. By definition, a signal is made up of a plurality of values over time. As a result, it is unclear how a signal may be “recorded” as an “initial value”.  Furthermore, the limitations “the pulse amplitude signals” renders the claim indefinite. For example, line 13 of claim 1, from which the claim depends, merely calls for “a pulse amplitude signal.” Therefore, it is unclear whether the claim(s) require(s) one or more than one pulse amplitude signal.
	For purposes of examination, the limitation will be read as if it were written “wherein the processing module determines an initial value from the pulse amplitude signal”.
Further regarding claim 4, the claim limitation “wherein the processing module… generates the adjustment signal in response to the pulse amplitude signal after the pulse amplitude is consecutively drifted from the pulse amplitude signal as initial value in a predetermined period” renders the claim indefinite. It is unclear what the claim limitation intends to mean. For example, it is unclear what is meant by “drifted from the pulse amplitude signal as initial value”, as it is unclear how a signal may drift from itself. The limitations appear to be a literal translation into English from a foreign document. Clarification is requested.
For purposes of examination, the limitation will be read as if it were written “wherein the processing module… generates the adjustment signal in response to the pulse amplitude signal consecutively drifting outside of a range from the initial value in a predetermined period”.
	Claim 5 recites identical limitations as claim 4 with term “DC signal” in the place of “pulse amplitude signal”. As a result, claim 5 is similarly rejected for the phrase “records one of the DC signals as an initial value”, and clarification is requested in order to ascertain the intended meaning of the indefinite claim limitation “wherein the processing module… generates the adjustment signal in response to the DC signal after the DC signal is consecutively drifted from the DC signal as the initial value in a predetermined period”. The limitations appear to be a literal translation into English from a foreign document. Furthermore, the limitations “the DC signals” render the claim indefinite; for example, lines 13-14 of claim 1, from which the claim depends, merely calls for “a DC signal.” Therefore, it is unclear whether the claim(s) require(s) one or more than one DC signal.
	For purposes of examination, the claim will be read as if it were written “wherein the processing module determines an initial value from the DC signal, and generates the adjustment signal in response to the DC signal consecutively drifting outside of a range from the initial value in a predetermined period”.
	Regarding claim 6, the claim limitation “wherein the processing module generates an abnormal signal in response to both of the first sensing signal and the second sensing signal not matching the first preset range” renders the claim indefinite. Claim 1 recites that the processing module “determines whether both of the first sensing signal base line and second sensing signal base line match the first preset range”. As a result, it is unclear if claim 6 intends to refer to the first and second sensing signal base lines, or the first and second sensing signals themselves since claim 1, from which the claim depends, requires “continuously generat[ing] a first sensing signal base line and a second sensing signal base line according to the first sensing signal and the second sensing signal” at lines 6-8 thereof. The limitations appear to be a literal translation into English from a foreign document. Clarification is requested. 
	For purposes of examination, the reference to “the first sensing signal and the second sensing signal” will be read as “the first sensing signal base line and the second sensing signal base line”. 
	Regarding claim 8, the phrase “calculates a blood oxygen correlation coefficient according to the pulse amplitude signal and the DC signal” renders the claim indefinite because is unclear what the blood oxygen correlation coefficient is. The disclosure does not define the blood oxygen correlation coefficient, but states that it may be “inputted into a blood oxygen experience equation, such as the Beer-Lambert law, to calculate a blood oxygen value” (applicant specification paragraph 0041). However, Beer-Lambert’s law does not use a blood oxygen correlational coefficient value in its most well understood and basic form. In addition, it is unclear what correlation the blood oxygen correlation coefficient intends to represent. For example, it is unclear if the blood oxygen correlation coefficient is a calculation of the correlation between the pulse amplitude signal and the DC signal, or a different correlation. As a result, it is unclear what the phrase “blood oxygen correlation coefficient” intends to mean. Clarification is requested.
	For purposes of examination, any value that is calculated from the amplitude signal and DC signal related to blood oxygen will be considered “a blood oxygen correlation coefficient”.
The claim limitations “processing module” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The applicant states in the specification that the processing module is connected to the sensor, display module, driving unit, and/or display unit (applicant specification paragraph 0012-0013 and 0017), giving it a structure relative to other components. However, the description of this module does not impart or suggest a specific structure for the processing module itself. Therefore, the scope of the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim limitations of a “display module” in claim 1, a “driving module” in claim 2, and an “alert unit” in claims 6 and 7 are similarly defined in the applicant’s specification by their relationship to other elements (applicant specification paragraph 0012-0013 and 0017). However, similar to the “processing module” the disclosure does not impart or suggest a specific structure to these elements apart from their connection to other units. Therefore, these claim limitations similarly rend claim 1, 2, and 6-7 indefinite in scope.  
Claims 2-9 do not provide further structure to the “processing module” or “display module” and are further rejected by virtue of their dependency on the indefinite subject matter of claim 1.
Claim 3-5 do not provide further structure to the “driving module” and are further rejected by virtue of their dependency on the on the indefinite subject matter of claim 2. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lisogurski (US 20140275825 A1) in view of Addison et al. (US 20140275882 A1), referred to hereafter as Addison.
Regarding claim 1, Lisogurski teaches a physiological monitoring system (Figure 1) capable of sensing blood oxygen (paragraph 0015) comprising: a sensor (102) configured to continuously emit a first sensing light and a second sensing light towards a target (paragraph 0029), and generate a first sensing and a second sensing signal (paragraph 0031). According to Lisogurski, the first sensing light (Figure 2A; 202) and the second sensing light (204) may be emitted alternately, leading to a first sensing signal (Figure 2B; 226) and a second sensing signal (230) to be generated alternatively (paragraph 0038-0040). The physiological monitoring system of Lisogurski (Figure 1) further comprises a processing module (150 and 170) configured to continuously receive the first sensing signal and the second sensing signal (paragraph 0031), and continuously generate a heartbeat pulse signal (“pulsatile flow” or “pulse rate”) from the values of the first sensing signal and the second sensing signal (paragraph 0022). Lisogurski further teaches determining a blood pulse amplitude from the heartbeat pulse signal (paragraph 0024). Lisogurski states that the system may determine when a physiological parameter, such as the pulse amplitude, fall with a predefined normal (“expected”) range (paragraph 0057 and 0070-0071). Therefore, Lisogurski teaches the device determining whether a blood pulse amplitude of the heartbeat pulse signal matches a second preset range. Lisogurski discloses determining physiological parameters from the pulse amplitude signal and the DC level of the heartbeat pulse signal (paragraph 0070). This necessitates recording the pulse amplitude signal and DC signal of the heartbeat pulse signal. Furthermore, the device is taught to have a memory (174) which can store calculated values, such as the blood oxygen saturation and pulse rate (paragraph 0054), and a display (184) connected to the processing module and configured to receive and display blood oxygen values and pulse values (paragraph 0055). However, Lisogurski does not teach generating a first sensing signal base line and a second sensing signal base line and determining whether the two signals have values within a preset range.
Addison teaches a similar physiological monitoring device as Lisogurski (Figure 1) comprising a sensor (102), a processing module (150 and 170), and a display (184). Addison teaches the sensor (102) configured to continuously emit a first sensing light and a second sensing light towards a target (paragraph 0034), and generate a first sensing and a second sensing signal (paragraph 0036). In addition, Addison teaches generating a first sensing signal baseline and a second sensing signal baseline (paragraph 0082), and determining whether the baseline signals fall within a predetermined range based on thresholds related to the signal characteristic (paragraph 0083). Therefore, Addison teaches generating a first sensing signal base line and a second sensing signal base line from a first and second sensing signal, and determining whether the two base line signals have values within a preset range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lisogurski to incorporate the baseline generation and determination of the baselines being within a range as taught by Addison. Doing so would allow the device of Lisogurski to determine if a sensor is properly positioned (Addison paragraph 0088), and generate alerts or signals in response to the first or second sensing signal not being in a particular range (Addison paragraph 0083). Therefore, incorporating the teaching of Addison into the device of Lisogurski would simply constitute use of a known technique to improve similar devices in the same way.
Regarding claim 2, Lisogurski (Figure 1) teaches the blood oxygen sensing device comprising a light driving module (110, 150, and 120) connected to the sensor (102) and the processing module (150 and 170), having the driving module configured to drive the sensor to emit the first sensing light source and the second sensing light source (paragraph 0034), receiving the first sensing signal and the second sensing signal (paragraph 0031), and transmitting the first sensing signal and second sensing signal to the processing module (paragraph 0039). Therefore, Lisogurski in view of Addison teaches all of the elements of claim 2.
Regarding claim 3, Lisogurski in view of Addison (Figure 1) teaches the processing module (150 and 170) generating an adjustment signal in response to the values of the first sensing signal and the second sensing not following within a preset range (Lisogurski paragraph 0035 and Addison paragraph 0083). This adjustment signal is transmitted to the driving module (110, 150, and 120), and the driving module adjusts a driving parameter according to the adjustment signal (Lisogurski paragraph 0034-0035). Lisogurski further teaches that the driving module can generate a light driving signal according to the driving parameter (Lisogurski paragraph 0036), and the sensor may emit light first sensing light and the second sensing light according to the driving signal (Lisogurski paragraph 0036). Therefore, Lisogurski in view of Addison teach all the elements of claim 3.
Regarding claim 4, Lisogurski teaches that the system may determine thresholds used to determine whether or not the values of a light metric, such as the pulse amplitude, are within a preset range may be determined from historical data (paragraph 0069 and 0071-0072). This is analogues to recording a pulse wave signal as an initial value. Furthermore, Lisogurski teaches that teaches that crossing a threshold may cause the processing module to adjust a light parameter through the driving module (paragraph 0074). Therefore, Ligourski in view of Addison teach all of the elements of claim 4.
Similarly, regarding claim 5, Lisogurski teaches the system may determine thresholds used to determine whether or not the values of a light metric, such as the AC component of a signal, are within a preset range may be determined from historical data (paragraph 0069 and 0071-0072). This is analogues to recording a pulse wave signal as an initial value. In addition, Lisogurski teaches that teaches that crossing a threshold may cause the processing module to adjust a light parameter through the driving module (paragraph 0074). However, Lisogurski in view of Addison does not explicitly teach using the DC signal to generate an adjustment signal. 
Addison teaches the ambient signal or ambient light level may be used as a baseline characteristic and compared to a threshold in order to generate an adjustment signal (paragraph 0084 and 0102), and that this threshold may be based on historical data (paragraph 0084). Therefore, Addison teaches using a DC signal to generate an adjustment signal when a DC signal has drifted outside of an initial set value. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lisogurski to further include using the DC signal to generate an adjustment signal. Doing so would allow the device of Lisogurski to better detect a probe-off condition (paragraph 0088), and would simply constitute use of a known technique to improve similar devices in the same way.
Regarding claim 6 and 7, Lisogurski in view of Addison (Figure 1) teaches an alert unit (186) connected to the processing module, wherein the processing module generates an abnormal signal in response to a physiological parameter not being within a predefined normal range, which causes the alert unit to generate an alert signal, such as an audible sound (Lisogurski paragraph 0057). Therefore, Lisogurski in view of Addison is teaches the processing unit generating an abnormal signal in response to the values of the first sensing signal and the sensing signal not being within a first preset range, or the values of a heartbeat pulse signal not being within a second preset range, and transmitting the abnormal signal to the alert unit, and the alert unit generating an alert signal in response to the abnormal signal. 
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lisogurski in view of Addison, as applied to claim 1, in further view of Branstetter et al. (US 5216598 A), referred to hereafter as Branstetter.
Regarding claim 8, Lisogurski in view of Addison teaches the processing module calculating a blood oxygen according to the pulse amplitude and DC signals (Lisogurski paragraph 0021-0024). However, Lisogurski is silent about the exact method for calculating blood oxygen, and does not teach calculating a blood oxygen correlation coefficient, or using a blood oxygen experience equation. 
Branstetter teaches a method of determining blood oxygen saturation comprising of separating a heartbeat pulse signal into its AC (pulse amplitude) and DC components, calculating a ratio of the AC and DC components, and calculating the blood oxygen by inputting the ratio into an algorithm and correlating the determined ratio to a reference curve (column 3, lines 51-66). The algorithm includes a blood oxygen experience equation, which relates the oxygen saturation to the ratios of the AC and DC signal (column 5, line 26-35). Therefore, Branstetter teaches calculating a blood oxygen correlation coefficient according to the pulse amplitude signal and the DC signal, and inputting the correlation coefficient into a blood oxygen experience equation to calculate a blood oxygen value. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lisogurski in view of Addison to incorporate the blood oxygen calculation method of Branstetter. Lisogurski does not provide details on a blood oxygen calculation, and states that the system may process data to determine physiological parameter using techniques well known in the art (Lisogurski paragraph 0024). Therefore, Lisogurski includes a motivation that would have led one of ordinary skill in the art to modify Lisogurski in view of Addison to include the blood oxygen calculation method of Branstetter. 
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lisogurski in view of Addison, as applied to claim 1, in further view of Pipke (US 20070149862 A1).
Regarding claim 9, Lisogurski in view of Addison teaches calculating a blood oxygen level and a pulse value (paragraph 0024). However, Lisogurski in view of Addison does not teach determining a median value of the blood oxygen or pulse measurements, and replacing a value of the blood oxygen or pulse measurement when the value minus the median is higher than a threshold. 
Pipke teaches a health monitoring system (Figure 1) comprising a method of processing data from a disruptive event by filtering abnormal pulse vales (paragraph 0095). Pipke teaches that a median value of a heart rate may be determined in a window, and that a median filter (i.e. a filter which subtracts the median value from a signal value) may be used to identify heart beat values that are too high or too low (i.e. heart beats which are above or below a setting threshold; paragraph 0095). These values are then replaced by the median value in that window (paragraph 0095). In addition, Pipke teaches that biological parameters such as the blood oxygen may be calculated (paragraph 0019), and that applicable satirical analyses, such as calculating a median, may be applied to these parameters (paragraph 0032).  Therefore, Pipke teaches determining a median value of the blood oxygen and pulse measurements, and replacing a pulse value with the pulse median when the pulse vale minus the median is higher than a threshold. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lisogurski in view of Addison to incorporate the median calculation and abnormal pulse value filtering method of Pipke. Doing so would increase the functionality of Lisogurski in view of Addison by allowing the system to filter out extra beats and skipped beats (Pipke paragraph 0095), improving the accuracy of the reported pulse values. In addition, calculating the median of the blood oxygen values would allow similar statistical tests to be performed to filter out abnormal blood oxygen values. Accordingly, modifying Lisogurski in view of Addison to incorporate the teachings of Pipke would simply constitute use of a known technique to improve similar devices in the same way.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T PAZHWAK whose telephone number is (571)272-7710.  The examiner can normally be reached Monday through Friday between 8:30 A.M. and 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached at 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.T.P./Examiner, Art Unit 3791                                                                                                                                                                                                        

/RENE T TOWA/               Primary Examiner, Art Unit 3791